Supplement dated November 27, 2012 to the Class R-1, Class R-2, Class R-3, Class R-4 and Class R-5 Shares Prospectus for Principal Funds, Inc. dated February 29, (as supplemented on March 16, 2012, April 23, 2012, June 15, 2012, July 17, 2012, September 14, 2012 and November 13, 2012) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. FUND SUMMARIES International Emerging Markets Fund On or about December 6, 2012, under the Sub-Advisor(s) and Portfolio Manager(s) heading, add the following: · Mohammed Zaidi (since 2012), Portfolio Manager MANAGEMENT OF THE FUNDS The Sub-Advisors On or about December 6, 2012, under the Principal
